Citation Nr: 0311293	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  00-21 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder, diagnosed as plantar fasciitis.  

2.  Entitlement to service connection for shortness of breath 
and wheezing, to include as being due to an undiagnosed 
illness.

3.  Entitlement to service connection for joint pains of the 
ankles, knees, and right shoulder, to include as being due to 
an undiagnosed illness.

4.  Entitlement to service connection for fatigue and sleep 
disturbances, to include as being due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from February 1985 to 
August 1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1999 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied (1) service connection for 
shortness of breath and wheezing on a direct basis and as 
being due to undiagnosed illness; (2) service connection for 
multiple joint pains of the feet, ankles, knees, and 
shoulders on a direct basis and as being due to undiagnosed 
illness; and (3) fatigue and sleep disturbance on a direct 
basis and as being due to undiagnosed illness.

In June 2002 and April 2003, the Board requested that the 
veteran be examined in connection with the issues listed on 
the title page.  Examinations were done in July 2002 and 
April/May 2003.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently issued a decision in Disabled 
American Veterans, et al v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), which 
determined that the regulation that allows the Board to 
develop claims, which includes having the veteran undergo an 
examination, 38 C.F.R. § 19.9(a)(2) (2002), was invalid.  
Specifically, the Federal Circuit stated that this regulation 
allowed the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction for initial consideration without having to 
obtain a waiver from the claimant.

Here, the Board has obtained additional evidence and issues 
(2), (3), and (4) will need to be remanded as a result of 
there being no waiver from the veteran as to the March 2003 
and April/May 2003 examination reports.  However, the Board 
finds that the issue of service connection for bilateral 
plantar fasciitis can be decided by the Board without 
obtaining a waiver from the veteran, as it is granting 
service connection for such disability, which is a full grant 
of the benefit sought as to this disability.  Thus, the 
veteran is not prejudiced by the Board considering this 
evidence without a waiver.


FINDING OF FACT

There is competent evidence of record that bilateral plantar 
fasciitis is attributable to service.


CONCLUSION OF LAW

Bilateral plantar fasciitis was incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, the Board finds that it is 
unnecessary to address its applicability in this case in view 
of the disposition reached herein.

The service medical records show complaints of foot pain.  In 
1988, he complained of right foot pain.  In 1992, he 
complained of left foot pain.  

A January 1999 VA examination report shows that the veteran 
reported foot/heel pain.  The examiner stated that there was 
tenderness on the heel area centrally.  Forced dorsiflexion 
of both toes of both feet brought no pain on the plantar 
fascia.  There were no callosities, and sensation and 
circulation were normal.  The examiner entered a diagnosis of 
heel pain secondary to spurs.

A July 2002 VA examination report shows that the veteran 
reported that he had pain on the arches over the medial 
aspect of both heels.  The examiner examined the veteran's 
feet and entered a diagnosis of plantar fasciitis on both 
feet.  He stated that the veteran's foot condition was that 
of an overuse injury and did not form part of a basis of any 
undiagnosed illness.  The examiner stated that based on the 
veteran's report of history, his feet began bothering him in 
the early 1990s.

A May 2003 VA examination report shows that the veteran was 
examined by the same examiner who conducted the July 2002 
examination.  The examiner stated that bilateral plantar 
fasciitis had been well documented and that it appeared to 
him to be present and noted during military service and would 
be service connected.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of service 
connection for bilateral plantar fasciitis.  In a May 2003 VA 
examination report, the examiner stated that he had reviewed 
the veteran's claims file, which included the service medical 
records, and that it appeared to him that the bilateral 
plantar fasciitis was present during military service.  There 
is no competent evidence to refute this determination.  Thus, 
service connection for bilateral plantar fasciitis is 
warranted.




ORDER

Service connection for bilateral plantar fasciitis is 
granted.


REMAND


As stated above, the Board finds that the issues of (1) 
service connection for shortness of breath and wheezing, to 
include as being due to an undiagnosed illness; (2) service 
connection for joint pains of the ankles, knees, and right 
shoulder, to include as being due to an undiagnosed illness; 
and (3) service connection for fatigue and sleep 
disturbances, to include as being due to an undiagnosed 
illness, must be remanded.

In this case, the Board had the veteran undergo VA 
examinations in July 2002 and April/May 2003 in connection 
with his claim in conformity with the regulation that allows 
the Board to develop evidence.  Based upon the holding in 
Disabled American Veterans, the Board cannot consider the 
examination reports in its adjudication of the veteran's 
claim without the RO having first considered the examination 
reports, as there is no waiver from the veteran. 

Accordingly, the case is hereby REMANDED to the RO for the 
following action: 

1.  The RO should readjudicate the 
veteran's claims for (1) service 
connection for shortness of breath and 
wheezing, to include as being due to an 
undiagnosed illness; (2) service 
connection for joint pains of the ankles, 
knees, and right shoulder, to include as 
being due to an undiagnosed illness; and 
(3) service connection for fatigue and 
sleep disturbances, to include as being 
due to an undiagnosed illness.  The RO is 
free to do any additional development it 
finds necessary.

2.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

If the benefits sought on appeal remain denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant actions taken on the 
veteran's VA claims for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



